United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1044
                                    ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Eduardo Hinojosa, also known as Lalo, *
                                      * [UNPUBLISHED]
           Appellant.                 *
                                ___________

                              Submitted: February 1, 2007
                                  Filed: February 5, 2007
                                   ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Eduardo Hinojosa appeals the district court’s1 denial of his motion to reduce his
sentence. Having carefully reviewed the record, we find that Hinojosa is not entitled
to a sentence reduction based on any subsequent lowering of the sentencing range by
the Sentencing Commission. See 18 U.S.C. § 3582(c)(2). Accordingly, we affirm.
See 8th Cir. R. 47B.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.